DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12 and 14-16) and compound 31 as the species in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the ground(s) that examining all claims would not be a burden.  This is not found persuasive because Group II drawn to a method of claim which would require a different search strategy as stated at pg. 2-4 of the office action of 4/6/2022. However, if the invention of Group I is allowed, then claim 13 would be examined for patentability in accordance with 37 CFR 1.104.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-16 are pending.
Claim 13 is withdrawn for being drawn to a non-elected invention (i.e., Group II). Claims 10-12 and 16 are withdrawn for being drawn to non-elected species ( compound 34, 46, 47; SEQ ID NO: 34).
Claims 1-9 and 14-15 are under examination to the extent they read on elected species compound 31 (amino acid sequence of SEQ ID NO: 25 conjugated to a substituent B).


Information Disclosure Statement
The Information Disclosure Statements (IDSs) filed on 1/12/2022 and 5/23/2022 have been considered. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 8/24/2020. It is noted, however, that applicant has not filed a certified copy of the EP20192414.9 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The written description in this case only sets forth the compound 31 having amino acid sequence of SEQ ID NO: 25 conjugated to substituent B, and therefore the written description is not commensurate in scope with “any compound comprising a peptide and substituent, wherein the peptide has amino acid sequence of SEQ ID NO: 47 having 19 variant positions out of 39 amino acids”. 
The claims are drawn to a compound having a peptide of 39 amino acids in length, wherein amino acids 30-39 can be absent. However, amino acids 1-29 comprises substitutions for 10 amino acid positions (X2, X6, X12, X13, X16,X20, X21, X23, X24, X28) with 2, 3 or 4 amino acids. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  Some of the factual considerations that are weighed when determining a written description include the level of skill and knowledge in the art, the disclosure of complete or partial structures, the disclosure of physical and or chemical properties, adequate disclosure of the functional characteristics, the correlation between structure and function, and disclosure of methods of making.
Bossart et al (US Pat. No. 9,758,561) teaches a number of GLP-1/Glucagon peptide agonists for GLP-1 and glucagon. They substitute X2 position with Aib to make the peptide resistant to dipeptidase IV and the disclosed peptide has a substituent attached to the peptide. Coskun et al. (IDS, Mol. Metab. 18: 3-14, 2018) teach a novel dual GIP and GLP-1 agonist comprising a peptide having Aib at position 2 of LY3298176 and a substituent attached to lys wherein the substituent is similar to being instantly claimed (C20 diacid-gamma-Glu) to provide longer half-time in vivo. Coskun et al teach treating diabetes with the compound. In the instant case, the specification (on page 58-81) only adequately discloses a compounds with a defined sequence attached to a substituent. The specification does not describe sufficient number of substitution representative of combinations of variants at positions X2, X6, X12, X13, X16,X20, X21, X23, X24, X28 as being instantly claimed and wherein the compound a functional capability for treating liver. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed.
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1 "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurka, 19 USPQ2d 1111, states that applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B (1), the court states an adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.  
As discussed above, the skilled artisan cannot envision the detailed genus of “any compound comprising a peptide and a substituent wherein the peptide has amino acid sequence of SEQ ID NO: 47 having substitutions at X2, X6, X12, X13, X16,X20, X21, X23, X24, X28 positions” and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of making a mutation. The compound itself is required. See Fiers v.Revel, 25USPQ2d 1601 at 1606 (CAFC 1993) and Amgen v.Baird, 30 Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 148 at 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.
Therefore, only the compound 31 having a peptide of amino acid sequence 25 and a substituent B, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiangsu Hansoh Pharmaceutical (WO 2020/207477) in view of Coskun et al (IDS, Mol. Metab. 18: 3-14, 2018).
The instantly claimed invention is broadly drawn to a compound comprising a peptide and a substituent, wherein the peptide has amino acid sequence of SEQ ID NO:47 and substituent B, wherein the peptide has the C-terminus amide modification (claim 6), wherein the peptide comprises amino acid sequence of SEQ ID NO:25 (claim 15).
Jiangsu Hansoh Pharmaceutical ( “Jiangsu” hereafter) teach compounds that function both GLP-1 receptor and GIP receptor agonistic and wherein the compound has a formula (I) or (II) having homology to the instantly claimed amino acid sequence of SEQ ID NO: 25 (see search results in Transcript 30 and see the sequence alignment for SEQ ID NO:1 which has only a conservative amino acid mismatch). They both are 39 amino acid sequences in length as X40 of formula (I) can be absent (see pg.4). They teach that position X2 can be Aib (pg. 5, line 2). They teach to attach a substituent with the peptide, wherein the substituent has formula of {2-(2-amino-ethoxy)-ethoxy]-acetyl-(y-Glu)b-CO-(CH2)c -COOH, wherein c is an integer 10-30. They teach a number of substituents (at pg. 13) that is attached to the peptide for improving the half-life of the peptide in vivo. They teach that C-terminus of the peptide is amide (see pg. 12-15 for sequence ID Nos: 1-83). Regarding substituents, Coskun et al teach attaching C20 diacid-gamma-Glu-(AEEA)2- to semaglutide which increase the half-life of GIP receptor agonist (Figure 1. A). Therefore, it well known in the art to increase the half-life of a peptide which is susceptible for DPPIV cleavage to introduce an Aib amino acid at position 2 and to attach a substituent to the peptide.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to attach a substituent as taught by Coskun et al. or similar one known in the art to the compound having a peptide with amino acid sequence of SEQ ID NO:47 as taught by Jiangsu. Additionally, one would have been motivated to do so because Coskun teach increasing the half-life of a peptide (GLP-1 agonist) by attaching a substituent. Further, one would have a reasonable expectation of success in attaching a substituent to a peptide of Jiangsu because Coskun to increase the half-life and it is routine in the art to attach a fatty acid via a liker to peptides such as GLP-1, GIP, glucagon and insulin. Therefore, the instantly claimed invention would have been obvious over the combined teachings of the prior art.
RESULT 1
BIL33276
ID   BIL33276 standard; peptide; 40 AA.
XX
AC   BIL33276;
XX
DT   10-DEC-2020  (first entry)
XX
DE   Human GLP-1 analog peptide 10.
XX
KW   GLP-1 protein; Glucagon-like peptide 1; anorectic; antidiabetic;
KW   gastrointestinal-gen.; insulin dependent diabetes; metabolic-gen.;
KW   non-insulin dependent diabetes; nutrition-disorder-gen.; obesity;
KW   pharmaceutical; protein therapy; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   Modified-site   2
FT                   /label= Aib
FT                   /note= "2-Aminoisobutyric acid"
FT   Modified-site   40
FT                   /note= "C-terminal amide"
XX
CC PN   WO2020207477-A1.
XX
CC PD   15-OCT-2020.
XX
CC PF   10-APR-2020; 2020WO-CN084247.
XX
PR   11-APR-2019; 2019CN-10290162.
PR   15-NOV-2019; 2019CN-11120906.
XX
CC PA   (HSPG ) JIANGSU HANSOH PHARM GROUP CO LTD.
CC PA   (HSPG ) SHANGHAI HANSOH BIOMEDICAL CO LTD.
CC PA   (BEIJ-) BEIJING TUOJIE BIOPHARM CO LTD.
XX
CC PI   Wu F,  Wang L,  Liu X,  Wu R,  Hua H,  Bao R,  Wang X;
XX
DR   WPI; 2020-A0650X/094.
XX
CC PT   New glucagon-like peptide-1 analogs are glucagon-type peptide-1 receptor 
CC PT   agonists useful for treating non-insulin-dependent diabetes, insulin-
CC PT   dependent diabetes and obesity.
XX
CC PS   Claim 22; Page 37; 52pp; Chinese.
XX
CC   The invention relates to a novel glucagon-like peptide-1 (GLP-1) analog, 
CC   useful for treating non-insulin-dependent diabetes, insulin-dependent 
CC   diabetes and obesity. The GLP-1 analogs are glucagon-type peptide-1 
CC   receptor agonists. The invention also provides a pharmaceutical 
CC   composition containing polypeptide dual agonist compounds and 
CC   pharmaceutically acceptable salts. The GLP-1 analog or pharmaceutically 
CC   acceptable salt is useful for treating non-insulin-dependent diabetes, 
CC   insulin-dependent diabetes, and obesity.
XX
SQ   Sequence 40 AA;

  Query Match             98.0%;  Score 200;  DB 31;  Length 40;
  Best Local Similarity   97.4%;  
  Matches   38;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 YXEGTFTSDYSIYLEKQAAQEFVNWLLAGGPSSGAPPPS 39
              ||||||||||||||||:||||||||||||||||||||||
Db          1 YXEGTFTSDYSIYLEKEAAQEFVNWLLAGGPSSGAPPPS 39


Conclusion
Claims 1-7 and 14-15 are rejected.
Compound 31 having amino acid sequence of SEQ ID NO:25 is free of prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646